Citation Nr: 0102649	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-15 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1948 to June 1953.  

The veteran was service connected from the day following 
separation from service for acne vulgaris with hidradenitis, 
the details of the ratings for which will be discussed below 
in pertinent part.

The veteran died on November [redacted], 1997.

The appellant has filed as the veteran's widow, and for 
purposes of the current appeal, will be considered to have 
appropriate standing as a claimant.

The appeal to the Board of Veterans' Appeals (the Board) is 
brought from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  A valid claim for additional compensation based on the 
veteran's having a dependent wife was pending at the time of 
the veteran's death; the veteran had entitlement to such 
additional compensation based on then existing regulations.

2.  The appellant filed a timely claim for accrued benefits.

3.  Based on the evidence of record at the time of death, 
additional compensation is payable for a period of two years 
based on a service-connected disability rated as 80 percent 
disabling for a veteran with a dependent spouse.
CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for a period 
of two years for additional compensation for the veteran's 
service-connected disability, then evaluated as 80 percent 
disabling, at a rate to include a dependent spouse are met.  
38 U.S.C.A. §§ 5110, 5121; 38 C.F.R. §§ 3.1, 3.100, 3.155, 
3.401 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had filed for VA vocational and rehabilitation 
benefits prior to separation, and thus his initial claim for 
and associated rating action with regard for VA benefits in 
July 1952 was accomplished prior to his separation from 
service.  

Therein, based on the fact that in service and at the time of 
the rating (while he was still on active duty), he had 
received ongoing care and hospitalization, service connection 
was granted for hidradenitis, suppurative, axillae, 
bilateral, groin and perineal region, severe, and acne 
vulgaris of the face, chest, back, scalp, and buttocks, 
severe, recurrent, based on this having been aggravated in 
service, and pursuant to the rating in that context, 
specifically "For Vocational Rehabilitation Purposes", a 
rating described as being of "10% or more" was assigned.

In a VA Form 686c, Declaration of Marital Status, dated July 
8, 1953, the veteran cited JED (the claimant) as his wife.  
He further indicated that they had married on March [redacted], 1952, 
that each of them had been married only once, and that they 
then continued to live with one another.  The originating 
office shown on that document was the San Antonio, TX RO, and 
the document was stamped as having been immediately 
thereafter filed therein.

A document designated as an Application for Confidential 
Verification of Marriage is filed [in association with the 
aforecited VA Form 686c] to the Office of the Clerk, 24th 
Judicial District Court, Parish of Jefferson, Gretna, LA, 
reflecting that the veteran and J (the claimant) had married 
March [redacted], 1952, and that the file was # [redacted].  The Deputy 
Clerk signed and verified the marriage data, dated July 10, 
1953.  That document is repeatedly stamped as having been 
received at the San Antonio VARO, the earliest date shown 
being on July 13, 1953.  [A VA Form 3-3066 is of record 
showing that July 13, 1953 is the date on which a specific 
request was also made for the veteran's military records.]

On the veteran's initial post-service claim for benefits, a 
VA Form 8-526 dated in July 1953, and filed in August 1953 at 
the San Antonio VARO, it was indicated in several places that 
he was married to the appellant, J.

Another document designated as an Application for 
Confidential Verification of Marriage is filed next to the VA 
Form 8-526 to the Office of the Clerk, 24th Judicial District 
Court, Parish of Jefferson, Gretna, LA, reflecting that the 
veteran and J (the claimant) had married March [redacted], 1952, and 
that the respective file was # [redacted]; the Deputy Clerk signed 
and verified the marriage data, dated July 30, 1953.  That 
document is again repeatedly stamped as having been received 
at the San Antonio VARO, the earliest date shown being on 
August 4, 1953.

Associated with the above certification was a cover letter 
from the veteran's then representative from the Veterans 
Affairs Commission at the VARO, San Antonio, TX, indicating 
that it was attached as verification of the veteran's 
marriage, and asking that it be made a permanent part of the 
veteran's claim file.  This was stamped by the VARO as having 
been received and this, and the other documents cited above, 
are all filed in chronological order in the claims file.


A rating action is of record dated August 20, 1953 relating 
to the veteran's initial post-service claim for compensation 
benefits from VA.  Service connection was identified for acne 
vulgaris, and hidradenitis, and a 10 percent rating assigned.  
At the time of that action, the veteran is shown to have been 
represented by The American Legion.  However, there is no 
transmittal letter of record to the veteran nor is it 
otherwise shown the extent to which the veteran himself was 
informed of the specifics of that decision [and because of 
acceptance of retirement benefits, there is no reason to 
believe that he was aware of those specifics].

Soon thereafter, in a letter from VA, dated August 25, 1953, 
the veteran was informed that a report of his hospitalization 
failed to "reflect a change" in his service-connected 
disability was warranted; and that furthermore, his waiver of 
retirement pay to secure compensation from VA had been sent 
to the Army Finance Center and on receipt of appropriate 
certification therefrom, compensation would be authorized and 
he would be notified.  [The specifics of the rating were 
still not conveyed in any document of record].

A copy of the August 25, 1953 letter to the Army is also of 
record indicating that the veteran had elected to receive VA 
disability compensation in lieu of retirement pay, and asking 
the Army to execute Section III of the VA Form 8-651 and 
return to VA in that regard.  A copy of another August 1953 
letter is of record from the Army to the veteran relating to 
requirements for reduction of retirement pay by the amount of 
the VA award, etc.

A VA Form 8-651, "Waiver of Retired Pay to Secure 
Compensation or Pension from VA", is of record showing that 
his total retired pay was $68.80 and that amount by which it 
was reduced was $15.75, effective October 1, 1953.

A letter was sent by VA to the veteran dated October 14, 
1953, notifying him that a monthly award in the amount of 
$15.75 had been made of service connection for acne vulgaris, 
hidradenitis; it did not reflect that this was a rating of 10 
percent or otherwise characterize the rating.  Neither did it 
indicate that the veteran's spouse had not been included for 
purposes of payments or that when certain increases occurred, 
that additional information might be necessary.  

It further stated that based on receipt of certification from 
the Department of the Army, his retirement pay had been 
reduced in the amount of $15.75; and that action had been 
taken authorizing him compensation at that rate.  The form 
letter further provided him with information as to his 
appellate rights with regard to that award, provided him with 
data as to treatment for that disability and others, and 
informed him that he could seek rehabilitation via an 
enclosed VA Form 7-1900.  The sole other attachment related 
to insurance benefits.  

On the back of the form, was a notice that "Payment of 
compensation may be affected by any of the following 
occurrences which should be promptly called to the attention 
of this Administration", and included such factors as 
"Failure to furnish evidence requested by the Veterans 
Administration", "When additional compensation is being 
received because of a wife...(who) is no longer dependent", 
and/or upon the separation of claimant and wife or children 
and/or death of spouse.

Several days later, a letter was issued "To Whom It May 
Concern" verifying that the veteran was in receipt of 
service-connected disability.  The amount thereof was not 
shown either in dollar amounts or percentage figures.

In a letter dated November 24, 1953, the veteran was notified 
by the RO that in response to his letter of November 12, 
1953, his file showed action had been taken on 

October 26, 1953, authorizing education 
and training allowance to you in the 
amount of $60 per month for one-half 
training time, commencing September 10, 
1953. 

As we already have a copy of your 
marriage certificate in your file we are 
returning this one to you for your 
personal file .  [emphasis added]


In April 1954, the veteran submitted a copy of a birth 
certificate certified in March for a son, born to the veteran 
and the appellant in February 1954.  The veteran's name, 
social security and claims file numbers were handwritten on 
the top of this certificate and the document was filed in the 
veteran's claims file.

In a series of documents dated in late 1954, the veteran was 
informed that his disability compensation payments had 
increased and that VA had been notified by the service 
department that the amount of his retirement pay had been 
reduced in the same amount, increasing his disability 
compensation pay from $15.75 to $17.00  The letter did not 
note the percent of disability then in effect, but informed 
the veteran that his payments would continue at the increased 
rate until medical or other evidence was received which would 
warrant a change.

Service department correspondence dated in January 1955 is of 
record showing that the veteran had been reevaluated by a 
physical evaluation board which had found the disability for 
which he had been placed on a temporary disability retired 
list had become permanent; accordingly, orders had been 
undertaken to place him on the permanent retired list at a 50 
percent disabling rate for the service department.  [This 
does not, it should be noted, address or otherwise reflect 
his then schedular rating by VA; however, neither does this 
draw a distinction between such ratings]. 


Further documentation is of record showing that the veteran 
was informed that his retired pay would now be at a rate of 
$68.00.  And again, "To Whom It May Concern" letters dated in 
March 1955 and July 1956 were associated therewith citing in 
pertinent part that the veteran was in receipt of disability 
compensation, without citing the percentage of VA disability.

A claim was filed for an increase, and after VA examination, 
a letter was sent to the veteran in September 1956 to the 
effect that no change was warranted in the prior rating 
action and therefore his compensation would continue at the 
same rate.  No reference is therein made to the percentage of 
disability then assigned.  Further similar letters were sent 
to the veteran in January and July 1958.

In October 1992, the veteran filed a VA Form 21-4138 in which 
he sought increased compensation for his skin condition, 
indicating that he had been seen at the Brooke Army Medical 
Center (AMC) for care as an outpatient.  And while he 
indicated that be believed that the disability had increased 
in severity, he otherwise gave no indication therein that he 
was aware of the specifics of the rating percentage assigned.

Based on a VA examination and reports of care at Brooke AMC, 
in a rating action dated April 26, 1993, the RO increased the 
veteran's rating from 10 percent, which had been in effect 
since July 1953, to 80 percent, effective October 28, 1992.

A VA Form 119 dated in May 1993, and associated working 
documents are in the file showing the figures used in 
assessing the dollar amounts due at which dates given the 
increased compensation.  




In a June 1993 letter the service department informed the 
veteran that

retired pay has been discontinued 
effective 1 June 93 because the VA 
compensation exceeds gross retired pay 
entitlement for the retiree identified 
below (the veteran).  Rates of gross 
retired pay for the previous two years, 
or date of retirement, are furnished in 
accordance with DOD/VA memorandum of 
understanding.  [The figures were shown 
for June and December 1991 and December 
1992].

A handwritten annotation is shown on the file copy of that 
letter to the effect that effective June 1, 1993, there was 
total waiver of retired pay.

VA sent the veteran a letter dated May 20, 1993 to the effect 
only that his disability compensation award had been amended 
[in given stated amounts] starting November 1, 1992, December 
1, 1992 and June 1, 1993.  It was noted thereon that the 
award provided for a legislative adjustment effective 
December 1, 1992.  A VA Form 21-8764 was attached to the 
letter.  On the reverse of that form letter were data 
relating to his appellate rights.  Nothing on either side of 
the notification letter referred to the percentage of 
disability before or after the recent increase, nor was there 
any reference whatsoever to additional payment for spouses 
other than as shown below.

A copy of the (enclosed) VA Form 21-8764 in effect in May 
1993 reflects many things, but in pertinent part, the 
following passage is included:

ADDITIONAL COMPENSATION FOR DEPENDENTS
Veterans having a 30% or more service-
connected condition may be entitled to 
additional compensation for a spouse, 
dependent parents, or unmarried children 
under 18 (or under 23 if attending an 
approved school) or when prior to age 18 
the child has become permanently 
incapable of self-support because of 
mental or physical defect.  

The additional benefits for a spouse is 
payable in a higher amount upon receipt 
of evidence establishing that the spouse 
is a patient in a nursing home or is 
disabled as to require the aid and 
attendance of another person.

The document also elsewhere stated in pertinent part

CONDITIONS AFFECTING RIGHT TO PAYMENTS...
3.  If you have a disability rating of 
30% or more, you must promptly advise us 
of any change in the status of your 
dependents.

A letter was sent to the veteran from the service department 
in June 1993 to the effect that retired pay had been 
discontinued effective 1 June 93 because VA compensation 
exceeded his gross retired pay entitlement.

Clinical references were made to the veteran being treated 
for diabetes and receiving care at a service facility for 
significant disability and rendering him no longer able to 
work.

On a VA Form 21-4138, dated and received by the RO in July 
1993, the veteran asked that

a deduction be made from my SCD [service 
connected disability] compensation to be 
paid to the US Army Finance for SBP 
payments.  I was having this deducted 
from my Army retirement but since the VA 
compensation is greater, I no longer 
receive the Army retirement.  I do not 
recall the amount.  Please coordinate 
this amount with the Army retirement and 
start this deduction.

VA responded by sending a letter to the veteran in August 
1993 to the effect that

in reference to your request for 
deduction of Department of Veterans 
Affairs benefits to pay your Survivor 
Benefits Plan.  You must contact the Army 
Finance Center and ask them to send you 
the necessary form for this 
request...Once you have completed this 
form, please forward it to our office...

A rating action by the RO in March 1994 denied the veteran's 
claim for a total rating based on individual unemployability.  
[Other evidence is of record showing that the veteran had 
long been employed as a civilian at a military facility].

In April 1994, the RO denied an increase in the rating 
assigned for his service-connected disability.  The veteran 
was informed of both rating decisions in letters which did 
not reference, in pertinent manner, additional compensation 
payable for dependents, etc.

However, on a signed VA Form 21-4138 received by the RO in 
May 1994, the veteran requested that his monthly premium for 
(life) insurance be deducted from his disability pay and 
attached a computer print-out of an Inforce General Inquiry 
relating to said insurance payment of $9.90.  The RO notified 
him that this could not be effectuated since only medical 
insurance could be deducted from VA benefits.

A death certificate was received by VA on December 10, 1997, 
reflecting that the veteran had died of liver failure and 
color cancer with liver metastasis on November [redacted], 1997.  
The appellant was shown as his widow.  Accompanying the death 
certificate was another copy of the same Marriage Certificate 
that was initially of record in the 1950's, and is referenced 
on several occasions above.

In December 1997, various documents were received for (DIC) 
benefits.  Duplicates of those and other documents were 
received in January 1998.  A rating action by the RO in 
January 1998 denied DIC benefits.  Action was taken by the RO 
to grant burial allowance and transportation expenses in 
association therewith.

In April 1998, the appellant filed a specific VA Form 21-614 
for accrued benefits.  In November 1998, the RO informed the 
appellant that no accrued benefits were payable.  [In the 
interim, there was some interchange of information concerning 
a check for November 1997, the month in which the veteran 
died; this is not relevant to the current appeal].

In January 1999, the appellant's representative indicated 
that she was filing a Notice of Disagreement (NOD) with the 
denial of accrued benefits, namely that the veteran had never 
been paid at a rate to include her dependency as his wife; 
and that the marriage had long been and continued to be of 
record.  

Specifically, the appellant was claiming that she was 
entitled to accrued benefits based on the April 1993 rating 
which increased her late husband's disability rating from 10 
to 80 percent disabling.  The representative noted that 
nothing further had been provided with which to file an 
additional claim for dependency benefits, nor was there 
notice than anything else in that regard was required by the 
veteran. 

The action taken by the RO and reflected in the Statement of 
the Case (SOC) prepared by the RO in July 1999, characterized 
the denial as follows:

The claimant indicates that she is 
entitled to disability benefits 
subsequent to the grant of increased 
evaluation by rating decision of April 
26, 1993.  She indicates that we did not 
inform the veteran of his right to 
dependency benefits nor did we provide 
the form for dependency payment.

The veteran was notified on May 20, 1993 
that he was entitled to an increase in 
his service-connected disabilities from 
10 to 80 percent.  At that time, he 
received an attachment VA Form 21-8764 
stating that veterans having a 30 percent 
or more service-connected condition may 
be entitled to additional compensation 
for a spouse.  Attached is a copy of the 
form.  The letter specifically indicated 
"Please read enclosed VA Form 21-8764.  
It contains important information about 
rights to receive this benefits".  He 
never submitted a request to claim a 
dependent spouse after he was evaluated 
as 80 percent.

The veteran was informed of the 
possibility for additional benefits and a 
claim was not submitted.  Therefore, we 
have denied entitlement of accrued 
benefits due to dependency payments.

On a VA Form 21-4138 filed by the appellant in August 1999, 
she noted that the RO would find in the claims file that all 
the way back in 1953 (or 1954) when her husband went to 
school under the GI Bill, she had been applied for and had 
never been carried nor were their children, and that she now 
understood that that was because somehow VA had thought he 
was single.

In her Substantive Appeal, a VA Form 9 field in August 1999, 
the appellant noted that while VA had never recognized the 
veteran as having been married, that fact had been both a 
fact and fully known to VA for almost 46 years; and that it 
had at that time (i.e., in the 1950's) taken two marriage 
certificates to convince VA that this was true, and although 
then acknowledged, he still never received the benefits to 
which he was entitled.

In a Supplemental SOC in November 1999, the RO stated that 
accrued benefits could not be paid for the 1950's since it 
was more than 2 years prior to the veteran's death; that the 
veteran had not studied under the GI Bill; and that further, 
if in fact the veteran had studied under any type of 
educational benefits in 1953 or 1954, accrued benefits would 
not now be payable. 

Criteria

In addition to the law and regulations set out above, the 
Board notes that, as a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and Service members' 
indemnity) authorized under laws administered by the VA, to 
which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement as 
provided in § 3.500(g) will, upon the death of such person, 
be paid as follows: 

(1) Upon the death of a veteran to the living person first 
listed as follows: (i) his or her spouse; (ii) his or her 
children (in equal shares); (iii) his or her dependent 
parents (in equal shares) or the surviving parent.  
Application for accrued benefits must be filed within 1 year 
after the date of death.  

A claim for death pension, compensation, or dependency and 
indemnity compensation, by an apportionee, surviving spouse, 
child or parent is deemed to include claim for any accrued 
benefits. 38 U.S.C.A § 5121 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.1000 (2000).

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid." 38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (2000).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide: (4) Evidence in the file at date of 
death ... will be considered to have been met when there is 
on file at the date of the veteran's death:  (i) ... 
evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.  38 C.F.R. § 3.1000(d)(4)(i).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "evidence in the file at date of death" 
may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000). "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).




The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant ... may be considered an informal claim." 
38 C.F.R. § 3.155 (2000).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Additional compensation is payable to a veteran based on 
proof of dependency of others such as a spouse, children, 
etc.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401 (2000).

Analysis

The issues raised in the case appear, from the onset, to be 
somewhat convoluted, but in reality, are relatively straight 
forward.  The Board has set out all pertinent facts above to 
allow for greater clarity.  As the relevant facts themselves 
are fairly simple, as it turns out, so is the concomitant 
remedy.  

The Board appreciates that the appellant has accurately 
analyzed and addressed many of pivotal points in the 
resolution of this issue, and has provided on-target 
references to data in her late husband's claims file that 
solidly support her position.  




For instance, the appellant states that as early as 1953, her 
husband went to considerable lengths to make sure that she 
was included in his VA file as a dependent spouse, and that 
repeatedly he was required to supply marriage certificates, 
public record validations, etc.  This is borne out by the 
documentation in the file, and cited in detail above.

The appellant further asserts that as early as the 1950's, 
her husband had been provided educational [she describes them 
as GI] benefits and in association therewith, VA had 
acknowledged her as a dependent spouse, but nonetheless, 
never paid him as such.  In a recent correspondence, the RO 
inaccurately denied that the veteran had had such educational 
benefits.  

While it is unclear from the file whether the payment 
actually did or did not include a spouse, otherwise, the 
appellant's assertions appear to be entirely accurate.  This 
is supported by the wording of the above quoted letter of 
November 24, 1953 concerning his education and training 
allowance of $60 per month for one-half training time, 
commencing September 1953, and specifically acknowledging his 
marriage certificate, and indicating that since one was 
already of record, the new one was being returned to him. 

Thus, in short, it appears that the veteran himself did 
everything he could to be sure that his wife was included as 
a dependent spouse virtually from the day of his own service 
separation throughout his life until his death.

As for whether he had notice to provide additional data at 
some later date to VA, on the one hand, it is noted that 
there is nothing of record to affirmatively support that he 
ever knew exactly the numbers of the VA rating assigned.  



In that regard, VA is not affirmatively shown to have ever 
told him prior to the 1990's.  And otherwise, there is a 
valid basis for finding that he either did not know (given 
that he was in receipt of retirement benefits), or that he 
thought it was something other than 10 percent (i.e., the 
initial pre-separation rating was described as "10% or more", 
and the service department gave him permanent rating of 50 
percent soon thereafter when he was in fact removed from the 
temporary to permanent retired list).  This is confusing at 
best, and results in a definitive probability as to his 
having been un- or mis-informed at worst, and unaware at 
best.

To complicate whether he was in fact aware that he was not 
receiving benefits for his wife or that his rating was 10%, 
there is ongoing evidence that the veteran had his insurance 
premiums and other items taken from his retirement and then 
compensation checks, all ironically of which seem to relate 
to making sure that his spouse was taken care of.  

And it is certainly unreasonable to assume that even when the 
veteran requested (and received) an increased rating based on 
increased symptomatology shortly before his death, that he 
was thus placed on notice by the award documentation that he 
needed to do something further to place VA on notice as to a 
spouse.  

In fact, the veteran had good reason for thinking, and 
apparently did think, that he had done so some 4 decades 
earlier.  And moreover, many of the recent notices related 
only to whether there had been any "changes" in his situation 
or in the situation with regard to dependents.  In this 
regard, the veteran would have felt no need to respond since 
unlike the scenario in the instructions relating thereto, 
there was at no time nor had then been any change in the 
situation vis-a-vis his wife.  


Perhaps most persuasive is that for some 40 years, the 
veteran was under the impression that she had been included 
all along.  It was certainly and unequivocally his intent 
that this be the case, and in his lifetime, he clearly 
endeavored to do everything he could to assure this 
impression.

As for the specific requirements for an accrued claim: The 
appellant filed her claim for additional (to include 
specifically identified accrued) benefits immediately after 
the veteran's death and such claim was timely filed.

Secondly, the veteran had such a claim pending at and for 
years prior to the time of his death.  In fact, virtually his 
separation from service, and on a persistent basis 
thereafter, particularly in the several years immediately 
after separation from service in the early 1950's, the 
veteran not only informed VA that he was married but 
repeatedly asked that benefits associated therewith be 
included; and he went to some considerable effort to do 
prove, reprove and certify it.  

As the appellant has observed, on more than one occasion, not 
only did the veteran provide a marriage certificate, but 
further investigation was undertaken in the form of formal 
and official certifications by the involved legal authority 
of the veracity thereof.

As for the veteran's intent, in 1952 and thereafter, 
throughout his lifetime, he exercised every option to clarify 
and acknowledge that he was married, and in fact, went to 
considerable lengths to make sure that she was included in 
such things providing for automatic payments on his survivors 
benefit's plan, life insurance policies etc. which 
constituted virtually the only contact he had with VA.  As a 
longtime civilian employee of a service department, even when 
the veteran's service-connected disability became very severe 
prior to his death, he received medical care at the service 
facility and was not in ongoing VA contact.


Moreover, since it is entirely reasonable for the veteran to 
have assumed that VA had (or should have had) in fact taken 
care of including his wife in his benefits, the onus appears 
to be thus placed other than on him or his spouse.

For practical arguments sake, as to whether there was some 
other action required of him, it must be kept in mind that at 
no time from 1953 until 1994 was the veteran specifically 
informed of the actual rating assigned for his VA service-
connected disability.  

During that time, he had elected to and was actually 
receiving retirement benefits in lieu of compensation; items 
such as insurance were taken from his retirement benefits; 
and nothing of record in the VA file shows such notification, 
nor is there any reason to believe otherwise.  

Parenthetically, thus, to be required to give additional 
evidence as to a spousal unit after reaching 30 percent 
disability, as was the statement of one notice, would have 
had no impact on him as he may not thought it relevant to his 
situation.

Accordingly, when the veteran filed for additional 
compensation in 1994 and stated that his disabilities had 
increased, there is nothing to reflect that he knew what his 
rating had been prior thereto, i.e., he may well not have 
known that he had been rated as 10 percent disabling all of 
those years.  Except for the rating actions in 1952, there is 
no mention of such a figure.  In fact, on almost all 
occasions, figures in excess of 10 percent were shown in 
admittedly tangential references.  Absent something to show 
that he was informed, there is no justifiable basis for 
assuming he did in fact know, or even that he had reason to 
know.  


Since a claim was pending at the time of the veteran's death; 
since he was clearly entitled to the additional compensation 
for a spouse under current regulations; since the appellant 
timely filed for accrued benefits; and since the evidence in 
the file at the time of his death supports all of these, the 
pertinent criteria have been met.  

These criteria permit the appellant, the veteran's widow, to 
receive what amounts to the added difference between the 
compensation rate, already paid at 80 percent, and that which 
would have been paid had the veteran been given an allowance 
for a spouse.  

In this regard, the Board notes that because it is an accrued 
benefits claim, this is unfortunately limited in time to a 
period of two years, which is a statutory requirement rather 
than one independently based on the substantive facts of this 
particular case.


ORDER

Accrued benefits for payment of compensation for service-
connected disability for a period of two years at a rate to 
include the veteran's dependent spouse are granted to the 
extent reflected above and subject to the regulatory criteria 
relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

